ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_01_EN.txt.                      301 	




                                 DISSENTING OPINION OF JUDGE OWADA



                        1. To my greatest regret, I cannot associate myself with the present
                     Judgment in terms of the conclusions stated in paragraphs 2, 3, 5 and 7 of
                     its operative part, as well as the reasoning stated in the reasoning part.
                     My disagreement lies with the understanding of the Judgment on the
                     basic character of the International Convention for the Regulation of
                     Whaling (hereinafter “the Convention”), with the methodology the Judg-
                     ment employs for interpreting and applying the provisions of the Conven-
                     tion, and thus with a number of conclusions that it reaches.
                        2. In this opinion, I shall try to deal with some of the salient aspects of
                     these points of disagreement. In view of the fundamental disagreement on
                     some basic points, I shall be setting out my understanding on these points
                     to clarify the differences that I have with the Judgment, rather than focus-
                     ing on each and every concrete point on which I disagree.


                                           I. Jurisdiction of the Court

                        3. With regard to jurisdiction, while I maintain certain reservations on
                     some aspects of the reasoning of the Judgment, I am not going to discuss
                     this issue in this opinion, inasmuch as I have concurred with the conclu-
                     sion of the Judgment that the Court has jurisdiction in this case. I wish,
                     however, to place on record my reservation that under the somewhat
                     unfortunate procedural circumstances, the Parties were not provided in
                     the proceedings with ample opportunities to develop their respective
                     arguments on the issue of jurisdiction, with the result that I could not but
                     come to the conclusion that the Respondent has not succeeded in estab-
                     lishing that the Court lacks the jurisdiction to hear the present case under
                     the Optional Clause declarations of the two Parties.


                                 II. The Object and Purpose of the Convention

                        4. It is my view that this case has come to present controversies on which
                     the opinions of Judges have come to be divided, mainly due to the difference
                     between the Parties on the perceived evolution in the situation surrounding
                     whales and whaling that has come to emerge during the period between the
                     time when the Convention was concluded and the present. A discrepancy in
                     perception has come to develop between two opposing views. It is argued on
                     the one hand that there has been an evolution in the economic‑social vista
                     of the world surrounding whales and whaling over the years since 1946, and

                     79




8 CIJ1062.indb 286                                                                                    18/05/15 09:29

                     302 	              whaling in the antarctic (diss. op. owada)

                     that this is to be reflected in the interpretation and the application of the
                     Convention. It is argued, on the other hand, that the juridico‑institutional
                     basis of the Convention has not changed since it was drafted, based as it was
                     on the well‑established principles of international law relating to the conser-
                     vation and management of fishing resources, including whales, and that this
                     basic character of the Convention should essentially be maintained. This to
                     my mind is the fundamental divide that separates the legal positions of the
                     Applicant, Australia, and New Zealand as an intervener under Article 63 of
                     the Statute, and that of the Respondent, Japan.
                        5. In order to have a proper understanding of the dispute, therefore,
                     one has to look to the essential characteristics of the legal régime created
                     under the Convention, in light of its object and purpose.
                        6. The history of modern whaling dates back to the nineteenth cen-
                     tury, when many nations of the world, including in particular the United
                     States and Great Britain, were actively participating in catching and kill-
                     ing whales in the oceans, primarily for their oil which was indispensable
                     in those days for civilized urban people who depended upon oil extracted
                     from whales for their lighting. In the days when natural resources of the
                     sea, especially fishing resources, were thought to be inexhaustible, ram-
                     pant taking and slaughtering of whales went unchecked all over the
                     world, motivated primarily by the desire for economic gains. Concern
                     about overfishing led whaling nations of the world to conclude the Inter-
                     national Agreement for the Regulation of Whaling of 1937, in order to
                     regulate whaling and avoid the depletion of whale stocks. This agree-
                     ment, however, turned out to be less than effective, lacking a strong regu-
                     latory régime on whaling, except for a system basically of monitoring
                     whale catches. It was against such a state of affairs that the Convention
                     of 1946 came to be concluded in order to improve this devastating situa-
                     tion which came to threaten the sustainability of whale stocks and thus
                     the viability of the whaling industry. The basic objective to be attained in
                     concluding this Convention was “to develop a sound conservation pro-
                     gram which [will] maintain an adequate and healthy breeding stock”
                     (Chair Mr. Kellogg, International Whaling Conference, Minutes of the
                     Second Session, 1946, p. 13, para. 137), by calling for a halt to further
                     overfishing of certain whale stocks that were being depleted.

                        7. The object and purpose of the Convention is to be understood in the
                     context of this situation. It is clearly enunciated in its Preamble. The objec-
                     tives of the Convention are listed in its Preamble in the following words :
                              “The [Contracting] Governments
                          �����������������������������������������������������������������������������������������������������������������
                              Considering that the history of whaling has seen overfishing of one
                          area after another and of one species of whale after another to such
                          a degree that it is essential to protect all species of whales from further
                          overfishing ;


                     80




8 CIJ1062.indb 288                                                                                                                             18/05/15 09:29

                     303 	              whaling in the antarctic (diss. op. owada)

                             Recognizing that the whale stocks are susceptible of natural
                          increases if whaling is properly regulated, and that increases in the
                          size of whale stocks will permit increases in the number of whales
                          which may be captured without endangering these natural resources ;
                             Recognizing that it is in the common interest to achieve the opti-
                          mum level of whale stocks as rapidly as possible without causing
                          widespread economic and nutritional distress ;

                          �����������������������������������������������������������������������������������������������������������������
                              Desiring to establish a system of international regulation for the
                          whale fisheries to ensure proper and effective conservation and devel-
                          opment ;

                          �����������������������������������������������������������������������������������������������������������������
                              Have agreed as follows : . . .” (Preamble, paras. 3, 4, 5, 7.)

                       8. In explaining the purpose and objectives of the Convention, the
                     Chair of the Conference, Mr. Kellogg, stated as follows :
                             “The Preamble, as is customary, explains the purpose and the
                          objectives of the Convention . . . The Preamble also points out spe-
                          cifically and primarily that the purpose of this Convention is to
                          develop a sound conservation programme which will maintain an
                          adequate and healthy breeding stock. By restoring depleted stocks,
                          as, for instance, the blue whale and the humpbacked whale, and by
                          wise management of the existing stocks a maximum sustained yield
                          of this natural resource can be assured. That, in a few words, is the
                          general intent of the Preamble.” (Minutes of the Second Session,
                          IWC, 1946, p. 13, para. 137.)
                        9. It is clear from this that the object and purpose of the Convention is
                     to pursue the goal of achieving the twin purposes of the sustainability of
                     the maximum sustainable yield (“MSY”) of the stocks in question and the
                     viability of the whaling industry. Nowhere in this Convention is to be
                     found the idea of a total permanent ban on the catch of whales. That this
                     was not the intention of the 1982 proposal for a moratorium can be con-
                     firmed by the Verbatim Record of the International Whaling Commission
                     which voted for the Moratorium (IWC 34th Annual Meeting,
                     19‑24 July 1982, pp. 72‑86). In introducing this proposal, the Chairman
                     of the Technical Committee stated :

                             “[The sponsor of the proposal] regards the whales as a trust for the
                          future and has looked for rational management, but this has been
                          difficult to attain. There is scientific uncertainty and lack of data,
                          some of which are not fully available. Recognizing the disruption to
                          the whaling industry and the communities involved it proposed a

                     81




8 CIJ1062.indb 290                                                                                                                             18/05/15 09:29

                     304 	        whaling in the antarctic (diss. op. owada)

                          phasing out over a fixed period of time during which there would be
                          a diminution of whaling and catches based on scientific advice. This
                          took the form of a new clause to paragraph 10 of the Schedule which
                          has the effect of introducing a three‑year period for the industry to
                          accommodate, noting that block quotas will end in 1985.” (Verbatim
                          Record, IWC 34th Annual Meeting, 19‑24 July 1982, p. 72.)


                        10. The concept of “conservation of fisheries resources” contains the
                     element of “maximum/optimum sustainable yield” as its integral part as
                     employed in the Convention. This is in line with the accepted approach to
                     high‑sea fisheries in general, which is well‑established in the contempo-
                     rary international law on fisheries. For example, the 1958 Geneva Con-
                     vention on Fishing and Conservation of the Living Resources of the High
                     Seas defines the term “conservation of the living resources of the high
                     seas” as “the aggregate of the measures rendering possible the optimum
                     sustainable yield from those resources so as to secure a maximum supply of
                     food and other marine products” (Art. 2 ; emphasis added).

                        11. It is therefore of cardinal importance that the Court understands
                     this object and purpose of the Convention in its proper perspective, which
                     defines the essential characteristics of the régime established under the
                     Convention. In this sense, the proper grasp of the essential characteristics
                     of the régime created by the Convention should be the starting‑point that
                     constitutes the key to the proper understanding of the precise nature and
                     structure of the regulatory régime contained in the concrete provisions of
                     the Convention, and the legal scope of the rights and obligations pre-
                     scribed for a contracting State engaging in scientific activities under Arti-
                     cle VIII as its central element.
                        12. In other words, the present Judgment has failed in my view to
                     engage in analysing the essential characteristics of the régime of the Con-
                     vention. The Judgment in its subsection on “General Overview of the
                     Convention” (paras. 42‑50), does no more than reproduce what is con-
                     tained in the provisions of the Convention, without trying to analyse the
                     raison d’être of the Convention as reflected in its Preamble, except for the
                     laconic statement that “[t]he functions conferred on the Commission have
                     made the Convention an evolving instrument” (Judgment, para. 45 ;
                     emphasis added). It does not specify what this implies. Any international
                     agreement can be evolving inasmuch as it is susceptible to modification
                     by the agreement of the parties. The fact that the Commission is given the
                     power to adopt amendments to the Schedule as an integral part of the
                     Convention, which can become binding upon those States parties which
                     do not raise an objection, and that the Commission has amended the
                     Schedule many times in this sense would not support the thesis that the
                     Convention is an “evolving instrument” as such. The Convention is not
                     malleable as such in the legal sense, according to the changes in the sur-
                     rounding socio‑economic environments.

                     82




8 CIJ1062.indb 292                                                                                   18/05/15 09:29

                     305 	        whaling in the antarctic (diss. op. owada)

                             III. The Essential Characteristics of the Regulatory
                                         Régime under the Convention

                        13. For the purpose of understanding the essential characteristics of
                     the régime established under the Convention, the structure of the Con-
                     vention has to be analysed in somewhat greater detail. It can be summa-
                     rized roughly as follows :
                     (1) the Contracting Governments have created an International Whaling
                         Commission (hereinafter “IWC”) as its executive organ (Art. III). The
                         IWC can take a decision by a three‑fourths majority, if action is
                         required in pursuance of Article V ;

                     (2) under Article V, the IWC may amend the provisions of the Schedule,
                         which forms an integral part of the Convention (Art. I), by adopting
                         regulations with respect to the conservation and utilization of whale
                         resources (Art. V, para. 1), with the conditions that these amendments
                         of the Schedule, inter alia, (a) shall be such as are necessary to carry
                         out the objectives and purposes of the Convention and to provide for
                         the conservation, development, and optimum utilization of the whale
                         resources ; (b) shall be based on scientific findings ; and (c) shall take
                         into consideration the interests of the consumers of whale products
                         and the whaling industry (Art. V, para. 2). Each of such amendments
                         shall become effective with respect to those Contracting Governments
                         which have not presented objection, but shall not be effective with
                         respect to a Government which has so objected until such date as the
                         objection is withdrawn (Art. V, para. 3) ;
                     (3) the IWC may also make recommendations to any or all Contracting
                         Governments on any matters which relate to whales or whaling and
                         to the objectives and purposes of the Convention (Art. VI) ;

                     (4) notwithstanding anything contained in the Convention, a Contract-
                         ing Government may grant to any of its nationals a special permit
                         authorizing that national to kill, take and treat whales for purposes
                         of scientific research, subject to such restrictions as to number, and
                         subject to such other conditions as the Contracting Government
                         thinks fit, and the killing, taking and treating of whales in accordance
                         with the provisions of Article VIII shall be exempt from the operation
                         of the Convention (Art. VIII, para. 1).

                        14. It seems fair to conclude from what has been summarized above
                     that the Convention has created a kind of self‑contained regulatory
                     régime on whales and whaling — somewhat comparable to the self-­
                     contained system of an intergovernmental international organization with
                     its own administrative autonomy — equipped with its regulatory régime for
                     matters within the purview of its jurisdiction. It goes without saying that
                     such a system providing for the autonomy of the parties, while created

                     83




8 CIJ1062.indb 294                                                                                    18/05/15 09:29

                     306 	        whaling in the antarctic (diss. op. owada)

                     inter se, is not free from the process of judicial review by the Court in
                     accordance with the power given to it for interpreting and applying its
                     constitutional document, namely, the Convention.
                        15. Within this self‑contained regulatory régime, no power of decision‑­
                     making by a majority is given to the IWC automatically to bind the
                     ­Contracting Parties, except through a mechanism of consent to be given
                      by each of the Parties as specified in Article V, paragraph 3. In this regu-
                     latory régime created by the Parties, no amendments to the Schedule will
                     become effective in relation to the Contracting Party who objects to the
                     amendments in question. Nor can any recommendation adopted by the
                     IWC acquire a binding character in relation to a Contracting Party.

                        16. Following the 1982 meeting of the IWC, when an amendment pro-
                     posed by the Seychelles and supported by Australia and several other
                     member States was adopted, amending paragraph 10 of the Schedule to
                     ban commercial whaling of all species beginning in the 1985‑1986 season,
                     Japan did eventually exercise this right to raise objection under Article V,
                     which it later withdrew under pressure from the United States. The argu-
                     ment advanced with regard to this situation by the Applicant, and devel-
                     oped further by the Intervener, that the Convention has gone through an
                     evolution during these 60 years in accordance with the change in the envi-
                     ronment surrounding whales and whaling, and especially in the growth in
                     the community interest of the world that whales be preserved as precious
                     animals, would seem to be an argument that would be tantamount to an
                     attempt to change the rules of the game as provided for in the Conven-
                     tion and accepted by the Contracting Parties in 1946. (The argument
                     could be qualitatively different, if it were advanced on the ground, based
                     on scientific evidence, that whales were being overfished to severe deple-
                     tion or even extinction and that therefore precautionary measures would
                     have to be taken to prevent this happening — an argument which would
                     legitimately fall within the ambit of the Convention. It is my understand-
                     ing, however, that such an argument has not been seriously advanced by
                     the Applicant with supporting credible scientific evidence in the present
                     case.)

                        17. The Respondent claims that, faced with this new situation of the
                     adoption of a moratorium on whaling for commercial purposes, it became
                     necessary for the Respondent to advance a programme of activities for
                     purposes of scientific research so that scientific evidence could be col-
                     lected for the consideration of the IWC (or its Scientific Committee), with
                     a view to enabling the IWC to lift or review the moratorium, which pro-
                     fessedly was a measure adopted to be of not unlimited duration and sub-
                     ject to future review. The moratorium explicitly provided that the
                     provision setting catch limits at zero “will be kept under review, based
                     upon the best scientific advice, and by 1990 at the latest the Commission
                     will undertake a comprehensive assessment of the effects of this decision
                     on whale stocks and consider modification of this provision and the

                     84




8 CIJ1062.indb 296                                                                                   18/05/15 09:29

                     307 	        whaling in the antarctic (diss. op. owada)

                     establishment of other catch limits” (Schedule, para. 10 (e)). It would
                     seem difficult to see anything wrong in the Respondent’s course of action.
                     
                        18. Setting aside passing judgment on this argument of the Respond­
                     ent, it is to be noted that the Convention prescribes that
                          (1) “[the] amendments of the Schedule . . . shall be such as are nec-
                              essary to carry out the objectives and purposes of [the] Conven-
                              tion and to provide for the conservation, development, and
                              optimum utilization of the whale resources ; [and] shall be based
                              on scientific findings [and]
                          (2) any Contracting Government may grant to any of its nationals a
                              special permit authorizing that national to kill, take and treat
                              whales for purposes of scientific research” (Art. V, para. 2, and
                              Art. VIII, para. 1).
                     In this sense what the Respondent embarked upon under JARPA
                     and JARPA II is prima facie to be regarded as being in conformity with
                     the Convention and the revised Schedule, including its subpara-
                     graph 10 (e).
                       Thus the whole question of the legality of the whaling activities of
                     Japan under JARPA, and JARPA II as its continuation, has come to
                     hinge upon the question of whether these activities of the Respondent
                     could fall under the activities “for purposes of scientific research” within
                     the meaning of Article VIII of the Convention.


                                     IV. The Interpretation of Article VIII

                        19. The essential character of the Convention as examined above lies
                     in the fact that the Contracting Parties have created a self‑contained regu-
                     latory régime for the regulation of whales and whaling. The prescription
                     contained in Article VIII of the Convention in my view is one important
                     component of this regulatory régime. It would be wrong in this sense to
                     characterize the power recognized to a Contracting Party to grant to its
                     nationals special permits “to kill, take and treat whales for purposes of
                     scientific research” (Convention, Art. VIII, para. 1) as nothing else than
                     an exception to the regulatory régime established by the Convention —
                     namely as an exception recognized in deference to the traditional notion
                     of sovereign right to engage in hunting whales under the freedom of
                     high‑sea fisheries. The Contracting Party which is granted this preroga-
                     tive under Article VIII is in effect carrying out an important function
                     within this regulatory régime by collecting scientific materials and data
                     required for the promotion of the objectives and purposes of the Conven-
                     tion, such as the New Management Procedure (“NMP”) or the Revised
                     Management Procedure (“RMP”) discussed in the IWC for the proper
                     management of the whaling stocks. It is for this reason that the Contract-
                     ing Party in question, endowed under the Convention with the discretion

                     85




8 CIJ1062.indb 298                                                                                  18/05/15 09:29

                     308 	        whaling in the antarctic (diss. op. owada)

                     to determine what types of scientific research it intends to conduct and
                     how the research should be implemented, will be subjected to the subse-
                     quent process of review and critical comment by its executive organ, the
                     IWC, and more specifically, its scientific subdivision, the Scientific Com-
                     mittee. These are the organs entrusted in this regulatory régime with the
                     task of conducting the process of review and critical comment on these
                     activities, from the viewpoint of achieving the object and purpose of the
                     Convention on the basis of scientific assessment. It is to be noted that
                     there is no provision, either in this Article or in any other part of the
                     Convention, that empowers the IWC or the Scientific Committee legally
                     to restrict the exercise of this prerogative of a Contracting Party to grant
                     special permits in any specific way, except that the granting of special
                     permits has to be “for purposes of scientific research subject to such
                     restrictions as to number and subject to such other conditions as the Con-
                     tracting Government thinks fit” (Convention, Art. VIII, para. 1). In other
                     words, under this regulatory régime of the Convention the power to
                     determine such questions as what should be the components of the scien-
                     tific research, or how the scientific research should be designed and imple-
                     mented in a given situation, is primarily left to the discretionary decision
                     of the granting Government. The Contracting Government is obligated
                     to exercise this discretionary power only for purposes of scientific research
                     in good faith and to be eventually accountable for its activities of scien-
                     tific research before the executive organs of the Convention, the IWC and
                     the Scientific Committee. These organs have the responsibility to ensure
                     that this will be the case by reviewing and raising critical comments from
                     a scientific point of view.


                        20. As I stated earlier, this does not mean that the Court, as the judi-
                     cial institution entrusted with the task of interpreting and applying the
                     provisions of the Convention, has no role to play in this whole process,
                     while paying full respect to the internal autonomy of the Convention. The
                     function of the Court as a court of law gives it the power to interpret and
                     apply the provisions of the Convention from a legal point of view. Given
                     the nature and the specific characteristics of the regulatory framework
                     created by the Convention, however, this power of the Court has to be
                     exercised with a certain degree of restraint, to the extent that what is
                     involved is (a) related to the application of the regulatory framework of
                     the Convention, and (b) concerned with the techno‑scientific task of
                     assessing the merits of scientific research assigned by the Convention to
                     the Scientific Committee.
                        21. On the first aspect of the problem relating to the application of the
                     regulatory framework of the Convention ((a) above, paragraph 20 of this
                     opinion), good faith on the part of the Contracting State, acting as an
                     agent within the framework of this regulatory régime, has necessarily to
                     be presumed. The function of the Court in this respect is to see to it that
                     the State in question is pursuing its activities in good faith and in accor-

                     86




8 CIJ1062.indb 300                                                                                   18/05/15 09:29

                     309 	        whaling in the antarctic (diss. op. owada)

                     dance with the requirements of the regulatory régime for the purposes of
                     scientific research that is conducive to scientific outcomes which would
                     help promote the object and purpose of the Convention. The concrete
                     modalities of the activities for scientific research to be conducted by the
                     State, including the programme’s design and implementation, however,
                     should by its nature not be the proper subject of review by the Court.
                     Article VIII expressly grants to the Contracting Government the primary
                     power to decide on this, by providing that 

                          “[n]otwithstanding anything contained in this Convention any Con-
                          tracting Government may grant . . . a special permit . . . subject to
                          such restrictions as to number and subject to such other conditions
                          as the Contracting Government thinks fit” (Convention, Art. VIII,
                          para. 1).
                     It clearly grants the State in question the power prima facie to determine
                     concrete modalities of research activities to be undertaken under
                     Article VIII, although under this regulatory régime, these modalities, to
                     be determined by the State in question, would be subjected to assessment
                     by the IWC and the Scientific Committee through the review process.

                        22. Allegations made by the Applicant that the activities were designed
                     and implemented for purposes other than scientific research under the
                     cover of scientific research thus cannot be presumed, and will have to be
                     established by hard conclusive evidence that could point to the existence
                     of bad faith attributable to the State in question. Such serious charges of
                     bad faith, either explicit or implicit, against a sovereign State can never be
                     presumed and should not be accepted by this Court unless the Applicant
                     can establish them by conclusive and indisputable evidence. This is an
                     established principle of international law (see, e.g., Lac Lanoux Arbitra-
                     tion (France v. Spain), Reports of International Arbitral Awards (RIAA),
                     Vol. XII, p. 281). Ulterior motives harboured by some individuals
                     involved in the action, whatever their position may be, if any, should not
                     be treated as relevant in principle, unless it is established by convincing
                     evidence that such motives played the decisive role in formulating and
                     embarking on the programme, constituting the real legal source (fons et
                     origo) of the activities undertaken.


                        23. On the second aspect of the problem relating to the determination of
                     what constitutes activities “for purposes of scientific research” (point (b)
                     above, paragraph 20 of this opinion), I do not agree with the approach
                     pursued by the Judgment to distinguish between “scientific research” as
                     such and “[activities] for purposes of scientific research” (Judgment,
                     paras. 70‑71). It is true that the Judgment, after spending so many para-
                     graphs (ibid., paras. 73‑86) attempting to define what constitutes “scien-
                     tific research”, seems to have abandoned this effort in the end, rejecting

                     87




8 CIJ1062.indb 302                                                                                    18/05/15 09:29

                     310 	         whaling in the antarctic (diss. op. owada)

                     the criteria advanced by the Applicant on the basis of its expert’s testi-
                     mony. The Judgment nevertheless seems to dwell upon this distinction
                     between “scientific research” and activities “for purposes of scientific
                     research” with a view to establishing that an activity that may contain
                     elements of “scientific research” cannot always be accepted as an activity
                     “for purposes of scientific research”. To me such a distinction is so artifi-
                     cial that it loses any sense of reality when applied to a concrete situation.
                     The Court should focus purely and simply on the issue of the scope of
                     what constitutes activities “for purposes of scientific research” according
                     to the plain and ordinary meaning of the phrase.
                        24. On the question of what constitutes activities “for purposes of sci-
                     entific research”, it must first of all be said in all frankness that this Court,
                     as a court of law, is not professionally qualified to give a scientifically
                     meaningful answer, and should not try to pretend that it can, even though
                     there may be certain elements in the concept that the Court may legiti-
                     mately and usefully offer as salient from the viewpoint of legal analysis.
                        25. What is “scientific research” is a question on which qualified scien-
                     tists often have a divergence of opinion and are not able to come to a
                     consensus view. The four criteria advanced by one of the experts who testi-
                     fied before the Court and relied upon by the Applicant have not been
                     accepted by the present Judgment as a useful framework to determine
                     whether the activities of the Respondent in JARPA/JARPA II are for pur-
                     poses of scientific research. Nonetheless the Judgment, in applying the test
                     of objective reasonableness as its standard of review, does get into the “sci-
                     entific assessment” of the Court itself on various substantive aspects of
                     JARPA/JARPA II activities, in order to come to its final conclusion that
                     these activities under the programme of JARPA II, especially focusing on
                     the issue of the lethal taking of whales, cannot qualify as activities con-
                     ducted “for purposes of scientific research”, because they cannot be
                     regarded as objectively reasonable according to the scientific assessment of
                     the Court on its own. As the Judgment itself makes clear, the Judgment
                     engages in a substantive assessment of its own on these activities in the
                     name of objectively examining their “reasonableness”. The question which
                     immediately arises, however, is “in what context is this reasonableness to
                     be judged ?” Is it the legal context or is it the scientific context that the
                     Court claims to be engaged in ? If we are speaking of the legal context, the
                     answer is clear. We have the answer in the Convention itself. The Conven-
                     tion leaves this point, at any rate at the level of the law, primarily to the
                     good faith appreciation of the party which undertakes the research in
                     question. If we are speaking of the scientific context, it would be impossi-
                     ble for the Court to establish that certain activities are objectively reason-
                     able or not, from a scientific point of view, without getting into a
                     techno‑scientific examination and assessment of the design and implemen-
                     tation of JARPA/JARPA II, a task which this Court could not and should
                     not attempt to do. This is the second reason why the Court should not
                     engage in this exercise. I shall elaborate this point in the following section
                     in connection with the issue of the scope and the standard of review.

                     88




8 CIJ1062.indb 304                                                                                       18/05/15 09:29

                     311 	         whaling in the antarctic (diss. op. owada)

                                      V. The Scope of Review by the Court

                        26. According to the structure of the Convention as interpreted in light
                     of its object and purpose, the Contracting Parties expressly recognize the
                     need and the importance of scientific research for the purpose of support-
                     ing the “system of international regulation for the whale fisheries to
                     ensure proper and effective conservation and development of whale
                     stocks” (Preamble, para. 7) as established by the Convention, which
                     “provide[s] for the proper conservation of whale stocks and thus make[s]
                     possible the orderly development of the whaling industry” (ibid., para. 8).
                     It is for this reason that the Conference which was convened for the con-
                     clusion of the Convention in 1946 stressed the critical importance of sci-
                     entific research by scientific organizations engaged in research on whales.
                     In this regard, the statement of its Chair, which makes the following
                     points, is highly relevant :


                          “it is not our [i.e., the Contracting Parties’] intention or our belief that
                          this commission [IWC] would usurp any of the previous preroga-
                          tives . . . of these various scientific organizations that have been
                          engaged in research on whales . . . [W]e are in the main dependent on
                          the factual information and on the work of their staff . . . [T]he Con-
                          ference should bear in mind the great debt we owe to these research
                          organizations . . .” (Minutes of the Third Session, IWC/20, p. 11,
                          para. 117.)
                     While Article VIII, paragraph 1, was taken from the language of Arti-
                     cle X of the International Agreement for the Regulation of Whaling of
                     1937, the Chair pointed out that “the two sentences reading, ‘each con-
                     tracting Government shall report to the Commission all such authoriza-
                     tions which it has been (sic) granted’ are new” and that “[t]he remainder
                     of Article VIII stresses the importance of scientific research and encour-
                     ages dissemination of the resultant information” (Minutes of the Seventh
                     Session, IWC/32 p. 23, paras. 322‑323).
                        27. It becomes evident from what is quoted above that the intention of
                     the Contracting Parties, in agreeing on the language of Article VIII of the
                     Convention, was to provide for the right of a Contracting Government to
                     grant to its nationals special permits to take whales for purposes of scien-
                     tific research. This is a prerogative given to the Contracting Government
                     by Article VIII of the Convention, and the Contracting Government may
                     take this action without prior consultations with, or approval of, the
                     IWC or its Scientific Committee. This is amply illustrated by the com-
                     ments of one of the delegates during the drafting process, who suggested
                     a contrary proposal “to require a contracting government to [issue per-
                     mits for scientific research] after consultation with the commission, and
                     not independently of it” (Minutes of the Third Session, IWC/20, p. 11,
                     para. 115 ; emphasis added). This proposal was not adopted.

                     89




8 CIJ1062.indb 306                                                                                       18/05/15 09:29

                     312 	        whaling in the antarctic (diss. op. owada)

                        28. This of course is not to say that a Contracting Government has
                     unlimited discretion in granting a special permit as an exercise of its sov-
                     ereign freedom of action. The prerogative recognized under Article VIII
                     is prescribed as part of the Convention, and more specifically as part of
                     the regulatory régime established by the Convention. While in my view
                     the assessment of scientific merits of research activities such as the
                     JARPA/JARPA II programme, including the scientific assessment of
                     their design and implementation, for achieving the purposes of the Con-
                     vention is a matter assigned specifically to the organs of the Convention,
                     especially the IWC and its Scientific Committee, there are certain aspects
                     of this process of assessment which are to be subjected to the legal scru-
                     tiny of the Court in its exercise of its power of review for the interpreta-
                     tion and application of the Convention.
                        Within this delimited context, it is the role of the Court to examine
                     from a legal point of view whether the procedures expressly prescribed by
                     the regulatory régime of the Convention (i.e., the procedural require-
                     ments for the Contracting Party under Article VIII) are scrupulously
                     observed. Without getting into the task of techno‑scientific analysis of
                     what should constitute in substance scientific research and without mak-
                     ing the concrete assessment of each aspect of the activities involved — a
                     task assigned to the Scientific Committee — the Court can also review
                     whether the activities in question can be regarded as meeting the generally
                     accepted notion of “scientific research” (the substantive requirement for
                     the Contracting Party under Article VIII). This process involves the
                     determination of the standard of review to be applied by the Court.



                                   VI. The Standard of Review by the Court

                       29. In determining the standard of review, the Judgment sums up the
                     positions of the Parties in the following manner. First, for the position of
                     the Applicant, the Court states the following :
                             “According to Australia, the Court’s power of review should not
                          be limited to scrutiny for good faith, with a strong presumption in
                          favour of the authorizing State, as this would render the multilateral
                          régime for the collective management of a common resource estab-
                          lished by the ICRW ineffective. Australia urges the Court to have
                          regard to objective elements in evaluating whether a special permit
                          has been granted for purposes of scientific research, referring in par-
                          ticular to the ‘design and implementation of the whaling programme,
                          as well as any results obtained’.” (Judgment, para. 63.)

                       30. Second, the Judgment juxtaposes this position of the Applicant
                     with the following quotation from the statement of the Respondent in the
                     oral proceedings as representing the position of the Respondent :

                     90




8 CIJ1062.indb 308                                                                                  18/05/15 09:29

                     313 	         whaling in the antarctic (diss. op. owada)

                             “Japan agrees with Australia and New Zealand in regarding the
                          test as being whether a State’s decision is objectively reasonable, or
                          ‘supported by coherent reasoning and respectable scientific evidence
                          and . . ., in this sense, objectively justifiable’.” (Judgment, para. 66.)

                        31. Based on these two statements of the Parties, the Judgment con-
                     cludes as its own position on the issue of the standard of review, as fol-
                     lows :
                             “When reviewing the grant of a special permit authorizing the kill-
                          ing, taking and treating of whales, the Court will assess, first, whether
                          the programme under which these activities occur involves scientific
                          research. Secondly, the Court will consider if the killing, taking and
                          treating of whales is ‘for purposes of’ scientific research by examining
                          whether, in the use of lethal methods, the programme’s design and
                          implementation are reasonable in relation to achieving its stated
                          objectives. This standard of review is an objective one.” (Ibid.,
                          para. 67.)
                        32. With regard to this conclusion of the Judgment on the question of
                     the standard of review, it has to be pointed out that there is a jump in logic
                     in the reasoning between what is summarized as the respective positions of
                     the Parties in paragraphs 63 and 66, and what is stated in this last quoted
                     paragraph 67 as the conclusion of the Court which the Judgment claims to
                     have been drawn from the respective positions of the Parties. In other
                     words, the Judgment, ignoring the differences between the Parties on the
                     question of the scope and the standard of review and without further expla-
                     nation, would seem to endorse the position of one of the Parties, namely
                     that of the Applicant. In paragraph 67 it declares, almost abruptly and
                     ex cathedra, as it were, that the Court will assess “whether, in the use of
                     lethal methods, the programme’s design and implementation are reason-
                     able”, thus employing the formula advanced by the Applicant on the scope
                     of the review and linking it with the standard of review seemingly conceded
                     by the Respondent, as if to suggest that the application of this standard of
                     objective reasonableness had been accepted as the common ground among
                     the Parties in relation to the overall scope of the review, whereas, in reality,
                     there was a wide difference of position between the Parties, especially in
                     relation to the scope of the review. It has to be said that this conclusion as
                     formulated by the Judgment is clearly a gross misrepresentation of what
                     each of the Parties was prepared to accept as a common ground for the
                     scope and the standard of review to be applied in the present context.
                        In the course of deciding that the Judgment, for whatever reason that
                     has not been explained, is going to apply the yardstick that the pro-
                     gramme must be objectively reasonable as the standard of review, the
                     Judgment brings in to this process an entirely new element of “design and
                     implementation” of the whaling programme (ibid., para. 67), which relates
                     to the scope of the review. This is an element which the Applicant

                     91




8 CIJ1062.indb 310                                                                                      18/05/15 09:29

                     314 	         whaling in the antarctic (diss. op. owada)

                     has been insisting on introducing in support of its contention. The Judg-
                     ment provides no explanation as to why it is legitimate or appropriate for
                     the Court to expand the scope of the review by engaging in the examina-
                     tion of these substantive aspects of the JARPA II programme.
                        33. A careful examination of the arguments of the Parties as developed
                     through the written and oral proceedings in the present case reveals that
                     the genesis of this standard of review would appear to derive its origin
                     from the jurisprudence of the Appellate Body of the World Trade Organi-
                     zation (WTO), which has had to face a number of cases which involve the
                     issue of judicial review of sovereign decisions of member States over scien-
                     tifically controversial issues, as one of the Parties noted in its pleadings.
                        34. When one examines more closely the quoted jurisprudence of the
                     WTO Appellate Body in its context, it becomes clear that this general
                     proposition in favour of the test of objective reasonableness, has its basis
                     in the Appellate Body’s carefully reasoned argument for the demarcation
                     line to be drawn between science and law in the context of the judicial
                     review of a situation where there is no clear‑cut consensual or even major-
                     ity view of scientists on which jurists can rely. The rationale of the deci-
                     sion in question, which came before the WTO Appellate Body at the final
                     phase of the Continued Suspension of Obligations in the EC‑Hormones
                     Dispute (United States) case (hereinafter “EC‑Hormones”), illustrates this
                     point. It is my view that the present Judgment takes this magic formula
                     of objective reasonableness out of the context in which this standard was
                     employed and applies it somewhat mechanically for our purposes, with-
                     out giving proper consideration to the context in which this standard of
                     review was applied.

                       35. The Respondent tried to clarify its position on the issue of the stan-
                     dard of review by explaining how this standard of objective reasonable-
                     ness could be relevant to the present case, in the following words :
                            “Yes : the Court can ask, could a reasonable State regard this as a
                          properly‑framed scientific inquiry ? But it can no more impose a line
                          separating science from non‑science than it could decide what is and
                          what is not ‘Art’. In Japan’s view, the correct question is, could a State
                          reasonably regard this as scientific research ?


                             That is why Japan agrees with Australia and New Zealand in
                          regarding the test as being whether a State’s decision is objectively
                          reasonable, or ‘supported by coherent reasoning and respectable scien-
                          tific evidence and . . ., in this sense, objectively justifiable’.” (CR 2013/22,
                          p. 60, paras. 20‑21 (Lowe) ; emphasis added.)
                        What this part of the argument of the Respondent is relying on is the
                     quotation, word‑for‑word, from the decision of the WTO Appellate Body
                     in the final phase of the EC‑Hormones case. It is for this reason important
                     to examine the precise context in which this quoted passage appears.

                     92




8 CIJ1062.indb 312                                                                                           18/05/15 09:29

                     315 	         whaling in the antarctic (diss. op. owada)

                        36. The decision of the WTO Appellate Body contained in its final
                     Report of 16 October 2008, reviewing and setting aside the earlier deci-
                     sion of its Dispute Settlement Panel, states as follows :
                            “[S]o far as fact‑finding by [the WTO] panels is concerned, the
                          applicable standard is ‘neither de novo review as such, nor ‘total def-
                          erence’, but rather the ‘objective assessment of facts’ . . .

                            It is the WTO Member’s task to perform the risk assessment. The
                          panel’s task is to review that risk assessment. Where a panel goes
                          beyond this limited mandate and acts as a risk assessor, it would be
                          substituting its own scientific judgment for that of the risk assessor and
                          making a de novo review and, consequently, would exceed its functions
                          under Article 11 of the [Dispute Settlement Understanding of the
                          WTO]. Therefore, the review power of a panel is not to determine
                          whether the risk assessment undertaken by a WTO Member is correct,
                          but rather to determine whether that risk assessment is supported by
                          coherent reasoning and respectable scientific evidence and is, in this
                          sense, objectively justifiable.” (WT/DS320/AB/R, p. 246, paras. 589‑
                          590 ; emphasis added.)


                     Here we find a well‑defined exposé of the essential rationale for the stan-
                     dard of review developed in the jurisprudence that the Respondent quotes
                     in agreeing to the test of objective reasonableness. The Appellate Body
                     decision is very specific in clarifying that “a panel may not rely on the
                     experts to go beyond its limited mandate of review” and that

                          “[t]he panel may seek the experts’ assistance in order to identify the
                          scientific basis of the . . . measure [taken] and to verify that this sci-
                          entific basis comes from a qualified and respected source, irrespective
                          of whether it represents minority or majority scientific views” (ibid.,
                          p. 247, para. 592).
                        37. Despite the difference that these two cases — one being before the
                     Appellate Body of the WTO, the other being before the ICJ — represent
                     in terms of the law applicable, in the nature of the issue involved and in
                     the context in which the dispute arose, as well as the obvious fact that the
                     WTO decision cannot in any sense constitute a precedent for our pur-
                     poses, there is nevertheless one common element to which this Court
                     could pay regard. It is the point that when a court of law or a judicial
                     body is engaged in the legal assessment of a scientific matter where scien-
                     tists hold divergent views, the judicial institution is under an intrinsic
                     limitation on its power and must not exceed its competence as the admin-
                     istrator of the law, by straying into an area which lies beyond its delim-
                     ited function. Thus under the system in which the judicial body’s task is
                     to review the risk assessment conducted by a member State endowed with

                     93




8 CIJ1062.indb 314                                                                                     18/05/15 09:29

                     316 	         whaling in the antarctic (diss. op. owada)

                     that power and, to use the expression employed in the WTO jurispru-
                     dence, 
                          “[w]here [that body] goes beyond this limited mandate and acts as a
                          risk assessor, it would be substituting its own scientific judgement for
                          that of the risk assessor and making a de novo review and, conse-
                          quently, would exceed its functions” (WT/DS320/AB/R, p. 246,
                          para. 590).
                        It is my view that it was in this sense and in this context that the juris-
                     prudence of the WTO decision can be a useful point of reference for this
                     Court in the present case, where the function of the Court “is not to
                     determine whether the . . . assessment undertaken by a WTO Member is
                     correct, but rather to determine whether that . . . assessment is supported
                     by coherent reasoning and respectable scientific evidence and is, in this
                     sense, objectively justifiable” (ibid.).
                        38. In my view, the Judgment has erred in its approach by taking this
                     standard of objective reasonableness out of its context, and by mechanically
                     applying it for the opposite purpose, that is, for the purpose of engaging the
                     Court in making a de novo assessment of the activities of the Respondent,
                     when that State is given the primary power under the Convention to deter-
                     mine what should be the modalities of activities for pursuing scientific
                     research and to grant special permits for purposes of scientific research. This
                     discretion given to the State issuing the permit is subject to the process of
                     review and critical comment by the Scientific Committee and by the IWC in
                     accordance with the regulatory framework of the Convention.
                        39. The concept of “reasonableness” appears from time to time in the
                     jurisprudence of this Court in some of its past decisions. In my view,
                     however, it is not possible nor useful to try to apply this concept of “rea-
                     sonableness” in a general way as the standard of substantive assessment.
                     No one would dispute the validity of this concept as such, which like the
                     concept of “fairness”, is one of the basic principles of international law,
                     or for that matter of law in general, but its concrete interpretation and
                     application as a standard of review will depend entirely upon the context
                     in which the term is to be applied. It is not a standard for substantive
                     assessment, but a yardstick for ascertaining whether a decision or an
                     action is or is not “arbitrary” or patently “out of bounds”.
                        In the case concerning Dispute regarding Navigational and Related
                     Rights (Costa Rica v. Nicaragua), the Court referred to the contention of
                     the Applicant (Costa Rica) which argued that the way the Respondent
                     (Nicaragua) restricted Costa Rica’s navigational rights on the San Juan
                     River was “not reasonable”. The Court clarified the character of this con-
                     cept in the following way :
                             “The Court notes that Costa Rica, in support of its claim of unlaw-
                          ful action, advances points of fact about unreasonableness by refer-
                          ring to the allegedly disproportionate impact of the regulations. The
                          Court recalls that in terms of well established general principle it is

                     94




8 CIJ1062.indb 316                                                                                     18/05/15 09:29

                     317 	         whaling in the antarctic (diss. op. owada)

                          for Costa Rica to establish those points (cf. Maritime Delimitation in
                          the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009,
                          p. 86, para. 68, and cases cited there). Further, a court examining the
                          reasonableness of a regulation must recognize that the regulator, in
                          this case the State with sovereignty over the river, has the primary
                          responsibility for assessing the need for regulation and for choosing, on
                          the basis of its knowledge of the situation, the measure that it deems
                          most appropriate to meet that need. It will not be enough in a challenge
                          to a regulation simply to assert in a general way that it is unreasonable.
                          Concrete and specific facts will be required to persuade a court to
                          come to that conclusion.” (I.C.J. Reports 2009, p. 253, para. 101 ;
                          emphasis added.)


                       40. The position of the Respondent in the present case is analogous in
                     law to that of the respondent under the 1858 Treaty of Limits in the case
                     concerning Dispute regarding Navigational and Related Rights
                     (Costa Rica v. Nicaragua). The dictum of this Court in the latter case
                     should be applicable to the situation in the present case.


                      VII. Application of the Standard of Review in the Present Case

                        41. Having thus clarified the scope and the standard of review to be
                     applied by the Court in reviewing the JARPA II activities under Arti-
                     cle VIII, I shall refrain from engaging myself in the exercise of refuting
                     the conclusions of the Judgment resulting from its substantive assessment
                     of each of the concrete aspects of the design and implementation of the
                     JARPA II programme, in order to ascertain whether they can be regarded
                     as objectively reasonable, as the Judgment has tried to do in Section II,
                     subsection 3.B (Judgment, paras. 127‑227). I do so refrain, because in my
                     view to engage oneself in this exercise would be doing precisely what the
                     Court should not have done under the Convention in light of the essential
                     character of the Convention so clearly manifested in its object and pur-
                     pose, and in particular in light of the legal structure of the regulatory
                     régime created under the Convention, as well as, most importantly, in
                     view of the intrinsic limitation inherent in the power of the Court as a
                     legal institution empowered with review in the present context.
                        42. Nevertheless, I wish to draw the attention of the Court to one
                     point of law which relates to a question of principle involved throughout
                     the substantive assessment of the programme of JARPA II by the Judg-
                     ment in its subsection 3.B. My critical comments relate to the methodol-
                     ogy that the Judgment employs in applying the standard of objective
                     reasonableness in assessing the concrete activities of JARPA II conducted
                     under Article VIII of the Convention. In my view, the ordinary and plain
                     meaning of Article VIII makes it clear that the Contracting Government

                     95




8 CIJ1062.indb 318                                                                                     18/05/15 09:29

                     318 	        whaling in the antarctic (diss. op. owada)

                     has the primary power to grant special permits authorizing to kill, take
                     and treat whales for purposes of scientific research. There is a presump-
                     tion — a strong, though rebuttable, presumption — that the granting
                     Government, in granting the permits, has made this determination not
                     only in good faith, but also in light of a careful consideration that the
                     activities are carried out for purposes of scientific research. As I have
                     repeatedly emphasized, the function of the Court, engaged in the judicial
                     review of the exercise of power by the Contracting Government, is to
                     assess whether this determination of the Contracting Government in
                     question is objectively reasonable, in the sense that the programme of
                     research is based upon a coherent reasoning and supported by respectable
                     opinions within the scientific community of specialists on whales, even if
                     the programme of research may not necessarily command the support of
                     a majority view within the scientific community involved.
                        43. In particular, with regard to the issue of lethal taking of whales,
                     which forms the central theme in the assessment in the Judgment of
                     whether the programme in its design and implementation can be regarded
                     as objectively reasonable, the Judgment appears to be applying the stan-
                     dard of objective reasonableness in such a way that it is the granting
                     party that bears the burden of establishing that the scale and the size of
                     the lethal take envisaged under the programme is reasonable in order for
                     the programme to be qualified as a genuine programme “for purposes of
                     scientific research”.
                        44. To place the onus of meeting such a stringent requirement upon
                     the party granting the special permits in accordance with the provisions
                     of the Convention cannot be in consonance with the plain and ordinary
                     meaning of Article VIII, which provides for an unqualified right of the
                     Contracting Party to “grant . . . special permit[s] authorizing . . . to kill,
                     take and treat whales for purposes of scientific research” as part of the
                     regulatory régime created under the Convention.
                        45. In the context of the present dispute, and applying the standard of
                     objective reasonableness used by the Judgment as the yardstick for deter-
                     mining whether the activities were “for purposes of scientific research”, it
                     should be the Applicant, rather than the Respondent, who has to estab-
                     lish by credible evidence that the activities of the Respondent under
                     JARPA II cannot be regarded as “reasonable” scientific research activi-
                     ties for the purposes of Article VIII of the Convention. Under the Con-
                     vention, the Respondent is given the presumptive power to grant permits
                     for activities for purposes of scientific research. In my view, the Applicant
                     has failed to establish that the activities carried out pursuant to JARPA II
                     are not “reasonable” scientific activities.

                        46. It is my belief that, in fact, the activities carried out pursuant to
                     JARPA II can be characterized as “reasonable” activities for purposes of
                     scientific research. It may well be that JARPA II is far from a perfect
                     programme, but the evidence presented to the Court has clearly shown
                     that it provides some useful scientific information with respect to minke

                     96




8 CIJ1062.indb 320                                                                                    18/05/15 09:29

                     319 	        whaling in the antarctic (diss. op. owada)

                     whales that has been of substantial value to the Scientific Committee. By
                     way of demonstrating the scientific value of JARPA/JARPA II activities,
                     the Chair of the Scientific Committee stated in 2007 that “[t]he Japanese
                     input into cetacean research in Antarctica is significant, and I would say
                     crucial for the Scientific Committee” (Counter‑Memorial of Japan,
                     Ann. 207, Vol. IV, p. 387). It should be pointed out that a major review
                     of JARPA II by the IWC is expected to take place this year (2014) and
                     therefore a fully‑fledged evaluation of the programme is premature (which
                     is another reason for the Court not to pass hasty judgment). Although a
                     specific assessment on the contribution of the scientific research con-
                     ducted by the programme is not yet available for JARPA II itself, the
                     Report of the IWC Intersessional Workshop to Review Data and Results
                     from JARPA, which is in many respects substantively similar to
                     JARPA II, expressed the positive appreciation of the JARPA programme
                     in the following words :
                            “The results from the JARPA programme, while not required for
                          management under the RMP, have the potential to improve manage-
                          ment of minke whales in the Southern Hemisphere in [two] ways . . .
                          The results of analyses of JARPA data could be used . . . perhaps to
                          increase the allowed catch of minke whales in the Southern Hemi-
                          sphere, without increasing depletion risk above the level indicated by
                          the existing Implementation Simulation Trials of the RMP for these
                          minke whales.” (Report of the Intersessional Workshop to Review
                          Data and Results from Special Permit Research on Minke Whales in
                          the Antarctic, Tokyo, 4‑8 December 2006 ; Counter‑Memorial of
                          Japan, Ann. 113, Vol. III, p. 201 ; emphasis in the original.)

                     In other words, this IWC Intersessional Workshop Report expressed the
                     view that the JARPA programme can provide valuable statistical data
                     which could result in a reconsideration of the allowed catch of minke
                     whales under the RMP.
                        47. What is referred to in this Report is precisely the type of data that
                     was envisioned as useful by the Convention. Article VIII of the Conven-
                     tion “[r]ecogniz[es] that continuous collection and analysis of biological
                     data in connection with the operations of factory ships and land stations
                     are indispensable to sound and constructive management of the whale
                     fisheries” and states that “the Contracting Governments will take all
                     practicable measures to obtain such data” (Art. VIII, para. 4). Article V
                     of the Convention further states that amendments to the Schedule “shall
                     be based on scientific findings” (Art. V, para. 2), and the text of the mor-
                     atorium itself notes, as stated earlier, that it “will be kept under review,
                     based upon the best scientific advice” (Schedule, para. 10 (e)).


                       48. In light of this evidence given with the authority of the findings of
                     the Scientific Committee that the JARPA activities provided some of the

                     97




8 CIJ1062.indb 322                                                                                  18/05/15 09:29

                     320 	         whaling in the antarctic (diss. op. owada)

                     very data that the drafters of the Convention found to be “indispensable
                     to sound and constructive management of the whale fisheries” (Art. VIII,
                     para. 4), it is difficult to see how the activities of JARPA and its succes-
                     sor, JARPA II, could be considered “unreasonable.”



                                                  VIII. Conclusion

                         49. By way of conclusion, it should be emphasized that the sole and
                      crucial issue at the centre of the present dispute is whether the activities
                      under the programme of JARPA II are “for purposes of scientific
                      research”. The issue is not whether the programme of JARPA II has
                      attained a level of excellence as a project for scientific research for achiev-
                     ing the object and purpose of the Convention, which is a matter to be
                     considered and examined by the Scientific Committee. It may also be true
                     that the JARPA II programme is far from being perfect for attaining such
                     an objective and may need improvements to achieve that purpose. Such
                     criticism of JARPA II could appropriately be valuable in the review
                     ­
                     process, with a view to remodelling or redesigning these activities in
                     ­
                     accordance with what the regulatory framework of the Convention pre-
                     scribes, but this cannot be the ground for the Court to declare that the
                     activities of the programme are unreasonable for purposes of scientific
                     research. Even if JARPA II contained some defects as a programme for
                     purposes of scientific research, that fact in itself would not turn these
                     activities into activities for commercial whaling. It certainly could not be
                     the reason for this Court to rule that “Japan shall revoke any extant
                     authorization, permit or licence granted in relation to JARPA II”
                     ­(Judgment, operative part 7, para. 247).


                                                                      (Signed) Hisashi Owada.




                     98




8 CIJ1062.indb 324                                                                                      18/05/15 09:29

